Case 3:18-cv-00966-SMY-MAB Document 128 Filed 08/16/19 Page 1 of 9 Page ID #1231



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS
                                EAST ST. LOUIS DIVISION

 CATHERINE ALEXANDER,                   )
                                        )
             Plaintiff,                 )
                                        )
      -vs-                              )
                                        )
 TAKE-TWO INTERACTIVE SOFTWARE, INC., )
 2K GAMES, INC.; 2K SPORTS, INC.; WORLD )                 Case No. 3:18-cv-966-SMY-MAB
 WRESTLING ENTERTAINMENT, INC.;         )
 VISUAL CONCEPTS ENTERTAINMENT;         )
 YUKE’S CO., LTD.; AND YUKE’S LA, INC., )
                                        )
                                        )
             Defendants.                )

                  DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION
                      TO ALLOW THE DISCLOSURE OF EXPERT

         Defendants Take-Two Interactive Software, Inc., 2K Games, Inc., 2K Sports, Inc., Visual

  Concepts Entertainment (“Take-Two Defendants”), World Wrestling Entertainment, Inc., Yuke’s

  Co., Ltd., and Yuke’s LA, Inc. (collectively “Defendants”), by and through their attorneys,

  hereby oppose Plaintiff Catherine Alexander’s (“Plaintiff”) Motion to Allow the Disclosure of

  Expert Betsy D. Gelb, Ph.D. (Dkt. No. 125) (“Motion”) as follows:

         1.      Plaintiff’s Motion should be denied as Dr. Gelb was not disclosed as an expert

  witness for Plaintiff until five months after the Court’s and parties’ deadline to make that

  disclosure. Plaintiff has never offered any justification or explanation either to Defendants or to

  this Court for the untimely disclosure. Then, despite Defendants immediately indicating that the

  report was untimely, Plaintiff waited nearly four more months to file her Motion. Allowing

  Plaintiff to rely on Dr. Gelb’s testimony at this late date would be prejudicial to Defendants, and
Case 3:18-cv-00966-SMY-MAB Document 128 Filed 08/16/19 Page 2 of 9 Page ID #1232



  would require the schedule in this case to be further extended. As doing so would not serve the

  interests of resolving this case, Defendants respectfully request that Plaintiff’s Motion be denied.

  I.     FACTUAL BACKGROUND

         2.      On August 7, 2018, Magistrate Judge Donald G. Wilkerson entered a Scheduling

  and Discovery Order, which ordered that Plaintiffs’ expert(s) “shall be disclosed” by November

  15, 2018. Dkt. No. 54 ¶ 5.

         3.      On November 15, 2018, Plaintiff served an expert report from its technical expert,

  Jose Zagal.

         4.      Also on November 15, 2018, Plaintiff sent Defendants’ counsel a letter, which

  purported to be a “disclosure of Expert Ryan Clark,” Plaintiff’s financial expert, but which

  merely contended that Ryan Clark would provide a response if certain information was produced

  after the protective order was entered by the Court.

         5.      The parties subsequently met and conferred regarding expert discovery and

  agreed to a revised schedule. The parties agreed and jointly requested that the deadline for the

  disclosure and written reports of Defendants’ expert witnesses would be due on February 7,

  2019. Dkt. No. 103, Ex. A at 1. The parties also agreed that by no later than February 21, 2019,

  “Plaintiff will be permitted to submit one or more reports from Juan Zagal and/or Ryan Clark

  that directly rebut Defendants’ damages expert’s report.” Id. at 1 n.1. Notably, this agreement

  only permitted Plaintiffs’ two previously identified expert witnesses to serve a rebuttal to

  Defendants’ damages expert’s report. The parties further agreed that by no later than March 7,

  2019, “Defendants will be permitted to submit one or more reports from the experts they disclose

  on February 7, 2019 that directly rebut Plaintiff’s rebuttal expert reports.” Id. at 2 n.2. Thus,

  Defendants imposed the same obligations on themselves as on Plaintiff—rebuttal reports would

  be allowed but only by those experts who had been previously identified under the agreed-upon

                                                    2
Case 3:18-cv-00966-SMY-MAB Document 128 Filed 08/16/19 Page 3 of 9 Page ID #1233



  schedule and only by a date certain. The parties did not agree to any other expert disclosures or

  reports.

         6.      In accordance with the parties’ agreement, Defendants disclosed four experts on

  or before February 7, 2019. Plaintiff’s expert, Jose Zagal, served a supplemental report on

  February 4, 2019 and a rebuttal report on February 21, 2019, and Plaintiff’s other expert, Ryan

  Clark, served a rebuttal report on February 21, 2019. Defendants then timely served a rebuttal

  expert report on March 7, 2019 from their already disclosed damages expert. The parties do not

  dispute that these reports were timely served and the experts properly disclosed.

         7.      More than five months after Plaintiff’s deadline for the disclosure of all her

  experts, on April 25, 2019, Plaintiff served an expert report authored by Betsy D. Gelb, Ph.D.,

  which purported to respond to Defendants’ expert reports from E. Deborah Jay, Ph.D., and Ian

  Bogost, Ph.D. Plaintiff had not previously disclosed Dr. Gelb in this lawsuit, and Dr. Gelb’s

  report was not authorized by the Magistrate Judge’s scheduling order or the parties’ agreed-upon

  disclosure schedule.

         8.      Immediately after Dr. Gelb’s untimely report was served, Defendants’ counsel

  contacted Plaintiff’s counsel informing them that “[t]he parties’ agreed upon date for expert

  disclosures has long past” and requested that Plaintiff’s counsel “confirm that Plaintiff will

  withdraw the report and will not rely on it in this litigation.” Plaintiff never responded. A true

  and correct copy of this email is attached as Exhibit 1.

         9.      Also on April 25, 2019, the parties conducted a telephonic status conference with

  Magistrate Judge Mark A. Beatty. During that conference, the Magistrate Judge denied the

  parties’ motion to amend the scheduling order—a motion that was only necessitated to

  accommodate difficulties in scheduling depositions—because there was “a new trial setting.”



                                                   3
Case 3:18-cv-00966-SMY-MAB Document 128 Filed 08/16/19 Page 4 of 9 Page ID #1234



  Dkt. No. 120. The Magistrate Judge requested that the parties update the scheduling order to

  reflect this change in trial date. Id. During the conference, Plaintiff did not request and the

  Magistrate Judge did not grant Plaintiff a five month extension to disclose her experts.

         10.     When the parties began discussing the new schedule, Plaintiff, for the first time,

  suggested extending her expert disclosure deadline to April 25, 2019, so that Dr. Gelb’s report

  would be considered timely. Defendants objected, and the parties submitted competing

  proposals to the Magistrate Judge on July 12, 2019, containing each parties’ position on

  Dr. Gelb’s untimely report.

         11.     This issue was thus already before the Magistrate Judge when Defendants

  approached Plaintiff and exchanged a proposed motion regarding moving the trial date by one

  month to accommodate a scheduling conflict (to be clear, Defendants were willing to move the

  trial date earlier, but agreed to move it later to accommodate Plaintiff’s counsel). As explained

  in Defendants’ pending Motion to Continue Presumptive Trial Date, Plaintiff had previously

  agreed to Defendants’ request to move the trial date, but then changed her position on the

  agreement and for the first time informed Defendants that she would agree only if Defendants

  would also agree to drop their opposition to Dr. Gelb’s untimely report. Dkt. No. 126 ¶¶ 10–16.

  II.    LEGAL DISCUSSION

         12.      “Under Rule 37(c)(1), . . . where a party does not timely file expert reports, the

  district court may exclude the party’s expert from testifying at trial on the matters the party was

  required to disclose.” Finwall v. City of Chicago, 239 F.R.D. 494, 498 (N.D. Ill. 2006) (citing

  NutraSweet Co. v. X-L Eng’g Co., 227 F.3d 776, 785 (7th Cir. 2000)). Specifically, Rule

  37(c)(1) provides that an untimely expert report may be excluded “unless the failure was

  substantially justified or is harmless.” Fed. R. Civ. P. 37(c)(1); Finwall, 239 F.R.D. at 498.




                                                    4
Case 3:18-cv-00966-SMY-MAB Document 128 Filed 08/16/19 Page 5 of 9 Page ID #1235



  Absent that showing, “[t]he sanction of exclusion is automatic and mandatory.” Finwall, 239

  F.R.D. at 498 (citing Keach v. U.S. Trust Co., 419 F.3d 626, 639 (7th Cir. 2005)).

         13.     Here, Plaintiff cannot satisfy Rule 37’s requirement that she show that her

  untimely disclosure was “substantially justified.” Fed. R. Civ. P. 37(c)(1). In fact, she offers no

  justification for the untimely disclosure of Dr. Gelb.

         14.     Likewise, Plaintiff’s only argument for why her late disclosure will not prejudice

  Defendants is asserting in conclusory fashion that “[a]llowing Plaintiff to disclose its expert

  Professor Gelb will not affect the schedule in this matter and will not prejudice Defendants.”

  Dkt No. 125 ¶ 12. Yet, “[l]ate disclosure is not harmless within the meaning of Rule 37 simply

  because there is time to reopen discovery.” Finwall, 239 F.R.D. at 501.

         15.     Deadlines have meaning and consequences. It is one thing for the parties to reach

  an agreement on a schedule, but where there is a disagreement, a party cannot unilaterally

  change Court-ordered deadlines. That is precisely what the Federal Rules are designed to

  prohibit. Moreover, if “the court allows litigants to continually ignore deadlines and seek

  neverending extensions without consequence, soon the court’s scheduling orders would become

  meaningless.” Spears v. City of Indianapolis, 74 F.3d 153, 158 (7th Cir. 1996). As the Seventh

  Circuit stated when upholding a district court’s decision to bar the use of an untimely disclosed

  expert disclosure, “[j]udges must be able to enforce deadlines.” Parker v. Freightliner Corp.,

  940 F.2d 1019, 1024 (7th Cir. 1991). Here, Plaintiff’s disclosure of Dr. Gelb was made over five

  months past the deadline to do so, without any explanation as to why it was disclosed late.

         16.     The late disclosure also prejudices Defendants. Although Dr. Gelb positions her

  report as a comment on Dr. Jay’s and Dr. Bogost’s reports, in fact it goes beyond the scope of

  their reports and introduces new theories. Dr. Gelb’s report begins by disagreeing with Dr. Jay



                                                   5
Case 3:18-cv-00966-SMY-MAB Document 128 Filed 08/16/19 Page 6 of 9 Page ID #1236



  and Dr. Bogost, but then provides new opinions on consumer behavior, which she calls her “five

  ideas,” none of which rebut Defendants’ experts. Moreover, the late disclosure will exacerbate

  the parties’ scheduling difficulties by effectively reopening expert discovery. There is only one

  expert deposition remaining in this case, and it is scheduled for mid-September. If Plaintiffs are

  entitled to serve Dr. Gelb’s report, Defendants will request that they be permitted to respond to it

  as contemplated by both the original and amended scheduling orders. This will only push the

  schedule for this case later and would not serve the interests of moving this case toward

  resolution.

         17.     As permitting Dr. Gelb to testify in this case would be prejudicial to Defendants

  and further extend the discovery schedule, Defendants respectfully request that the Court deny

  Plaintiff’s motion to allow the disclosure of Dr. Gelb over five months after the Court’s

  disclosure deadline. Dkt. No. 125.

         WHEREFORE, Defendants respectfully request that this Court deny Plaintiff’s motion to

  allow the disclosure of Dr. Gelb.




                                                   6
Case 3:18-cv-00966-SMY-MAB Document 128 Filed 08/16/19 Page 7 of 9 Page ID #1237



  Dated: August 16, 2019                   KIRKLAND & ELLIS LLP


                                           /s/ Dale M. Cendali
                                           Dale M. Cendali (admitted pro hac vice)
                                           Joshua L. Simmons (admitted pro hac vice)
                                           Kirkland & Ellis LLP
                                           601 Lexington Avenue
                                           New York, New York 10022
                                           Telephone: (212) 446-4800
                                           Fax: (212) 446-4900
                                           dale.cendali@kirkland.com
                                           joshua.simmons@kirkland.com

                                           Michael J. Nester (#02037211)
                                           Donovan Rose Nester P.C.
                                           15 North 1st Street, Suite A
                                           Belleville, Illinois 62220
                                           Telephone: (618) 212-6500
                                           mnester@drnpc.com

                                           Attorneys for Defendants 2K Games, Inc.,
                                           2K Sports, Inc., Take-Two Interactive
                                           Software, Inc., Visual Concepts
                                           Entertainment, Yuke’s Co., Ltd., and
                                           Yuke’s LA, Inc.




                                           K&L GATES LLP


                                           /s/ Jerry McDevitt (with consent)
                                           Jerry McDevitt (admitted pro hac vice)
                                           Curtis Krasik (admitted pro hac vice)
                                           K&L Gates LLP
                                           210 Sixth Avenue
                                           Pittsburgh, Pennsylvania 15222
                                           Telephone: (412) 355-8608
                                           jerry.mcdevitt@klgates.com
                                           curtis.krasik@klgates.com




                                       7
Case 3:18-cv-00966-SMY-MAB Document 128 Filed 08/16/19 Page 8 of 9 Page ID #1238



                                           Michael J. Nester (#02037211)
                                           Donovan Rose Nester P.C.
                                           15 North 1st Street, Suite A
                                           Belleville, Illinois 62220
                                           Telephone: (618) 212-6500
                                           mnester@drnpc.com

                                           Attorneys for Defendant World Wrestling
                                           Entertainment, Inc.




                                       8
Case 3:18-cv-00966-SMY-MAB Document 128 Filed 08/16/19 Page 9 of 9 Page ID #1239



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS
                               EAST ST. LOUIS DIVISION

 CATHERINE ALEXANDER,                   )
                                        )
             Plaintiff,                 )
                                        )
      -vs-                              )
                                        )
 TAKE-TWO INTERACTIVE SOFTWARE, INC., )
 2K GAMES, INC.; 2K SPORTS, INC.; WORLD )               Case No. 3:18-cv-966-SMY-MAB
 WRESTLING ENTERTAINMENT, INC.;         )
 VISUAL CONCEPTS ENTERTAINMENT;         )
 YUKE’S CO., LTD.; AND YUKE’S LA, INC., )
                                        )
                                        )
             Defendants.                )

                                  CERTIFICATE OF SERVICE

         I hereby certify that on August 16, 2019, I electronically filed the foregoing Defendants’
  Opposition to Plaintiff’s Motion to Allow the Disclosure of Expert with the Clerk of the
  Court using the CM/ECF system, which will send notification of such filing to the following:

                    Anthony G. Simon              asimon@simonlawpc.com
                    Benjamin R. Askew             baskew@simonlawpc.com
                    Anthony R. Friedman           afriedman@simonlawpc.com
                    Carrie L. Roseman             croseman@simonlawpc.com
                    R. Seth Crompton              scrompton@allfela.com
                    Tracey Blasa                  tblasa@allfela.com
                    Jerry McDevitt                jerry.mcdevitt@klgates.com
                    Curtis Krasik                 curtis.krasik@klgates.com


                                           /s/ Dale M. Cendali
                                           Dale M. Cendali (admitted pro hac vice)
                                           Kirkland & Ellis LLP
                                           601 Lexington Avenue
                                           New York, New York 10022
                                           Telephone: (212) 446-4800
                                           dale.cendali@kirkland.com

                                           Attorney for Defendants 2K Games, Inc., 2K Sports, Inc.,
                                           Take-Two Interactive Software, Inc., Visual Concepts
                                           Entertainment, Yuke’s Co., Ltd., and Yuke’s LA, Inc.
